02-11-330-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00330-CV
 
 



MICHAEL
  EDWARDS


 


APPELLANT




 
V.
 




TEXANS CREDIT UNION


 


APPELLEE



 
 
------------
FROM county
court at law no. 2 OF denton COUNTY
------------
MEMORANDUM
OPINION[1]
----------
Appellant
Michael Edwards appears to attempt to appeal from the trial court’s order
holding him in contempt.  In a letter dated September 8, 2011, we notified
Appellant of our concern that we lack jurisdiction over this appeal because contempt
orders are not appealable.[2]  We stated that unless
Appellant or any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal on or before September 19, 2011, the appeal
could be dismissed for want of jurisdiction.[3]
 We did not receive a response.
Accordingly,
we dismiss this appeal for want of jurisdiction.[4]
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
DELIVERED:  November 3, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Cadle Co. v.
Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001, pet. denied).


[3]See Tex. R. App. P.
42.3(a), 44.3.


[4]See Tex. R. App. P.
42.3(a), 43.2(f).